DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, readable on claims 1-8 in the reply filed on 10/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the distal portion of the handle further includes a support along an inner surface of the distal portion of the handle, and the proximal portion of the shaft is fixed to the support” in Lines 1-3, wherein it’s unclear how the support is formed along an inner surface of the distal portion when Figs. 1A,1B illustrate the support is formed along an inner surface of the proximal portion.  Therefore, it’s unclear to the examiner how to interpret the claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hipp et al. (US Patent Application Publication No. 2006/0063975, hereinafter Hipp).

In regard to claim 1, Hipp discloses a medical device, comprising: 
a shaft (2); 
a handle (4,16) including a proximal portion (16) and a distal portion (4), wherein the distal portion is fixed to a proximal portion of the shaft (Fig. 2); and 
a channel extending from the handle into the shaft (via lumen that extends from the handle (4,16) through the shaft (2) as shown in Fig. 2), wherein the channel includes a proximal channel (via lumen defined by the proximal portion of the handle (16), Fig. 2) and a distal channel (via lumen defined by the distal portion of the handle (4) and shaft (2), Fig. 2), the proximal channel being rotatable relative to the distal channel and aligned with the distal channel throughout rotation of the proximal channel (Par. 32, Fig. 2, the proximal portion (16) of the handle is freely rotated with respect to the distal portion (4) of the handle), 
wherein the proximal portion includes the proximal channel and the distal portion includes the distal channel (Fig. 2), wherein the distal portion is rotatable relative to the proximal portion of the handle, and the shaft is configured to rotate with the distal portion of the handle (the distal portion of the handle and shaft are fixed to each other and would rotate together with respect to the proximal portion of the handle, Fig. 2).

In regard to claim 2, Hipp teaches wherein the shaft surrounds at least a portion of the distal channel, and the distal channel is configured to rotate with the shaft and the distal portion of the handle (Fig. 2, the interior of the shaft defines a portion of the distal channel and therefore surrounds the distal channel and the distal channel would rotate with the shaft and the distal portion of the channel).

In regard to claim 3, Hipp teaches wherein the distal portion of the handle is rotatable relative to the proximal portion of the handle in either a clockwise direction or a counterclockwise direction (the distal portion of the handle is capable of rotating in a clockwise or counterclockwise direction with respect to the proximal portion).

In regard to claim 4, Hipp teaches wherein the rotation of the distal portion of the handle is limited to a set degree of rotation (the rotation of the distal portion of the handle is limited by a user a set amount the user rotates the distal portion of the handle).

In regard to claim 5, Hipp teaches wherein the distal portion of the handle remains stationary relative to the proximal portion of the handle by frictional forces generated between a surface of the distal portion abutting a surface of the proximal portion (via axial seal (38) contacting an interior surface of the distal portion of the handle).

In regard to claim 6, Hipp teaches wherein the handle further includes a guide, wherein the guide includes a lumen extending along a central axis of the guide, and wherein the lumen is positioned between the proximal channel and the distal channel, and the lumen is aligned with the proximal channel and the distal channel (see annotated Fig. 3).

    PNG
    media_image1.png
    694
    790
    media_image1.png
    Greyscale


In regard to claim 7, Hipp teaches wherein the guide is fixed to an inner surface of the proximal portion of the handle (the guide is fixed to an inner surface sealing ring (38) of the proximal portion, see annotated Fig. 3).

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US Patent Application Publication No. 2011/0118544, hereinafter Adams).

In regard to claim 1, Adams discloses a medical device (104, Fig. 3D), comprising: 
a shaft (202, see annotated Fig. 3D); 
a handle (114, see annotated Fig. 3D) including a proximal portion (314) and a distal portion (see annotated Fig. 3D), wherein the distal portion is fixed to a proximal portion of the shaft (see annotated Fig. 3D); and 
a channel extending from the handle into the shaft (Fig. 3D illustrates a channel extending from the proximal portion (314) to the distal end of the shaft enabling insertion of instrument lumen (102) therethrough), wherein the channel includes a proximal channel (lumen within the proximal portion) and a distal channel (206), the proximal channel being rotatable relative to the distal channel and aligned with the distal channel throughout rotation of the proximal channel (Fig. 3D, Par. 64, portion (314) rotates relative to portion (316), 
wherein the proximal portion includes the proximal channel and the distal portion includes the distal channel (Fig. 3D), wherein the distal portion is rotatable relative to the proximal portion of the handle (Par. 64), and the shaft is configured to rotate with the distal portion of the handle (the shaft is fixed to the distal portion and would therefore rotate with the distal portion, Fig. 3D).

    PNG
    media_image2.png
    386
    707
    media_image2.png
    Greyscale

In regard to claim 2, Adams teaches wherein the shaft surrounds at least a portion of the distal channel, and the distal channel is configured to rotate with the shaft and the distal portion of the handle (Fig. 3D, Par. 64).

In regard to claim 3, Adams teaches wherein the distal portion of the handle is rotatable relative to the proximal portion of the handle in either a clockwise direction or a counterclockwise direction (Fig. 3D, Par. 64, the distal portion is capable of rotating clockwise or counterclockwise direction with respect to the proximal portion).

In regard to claim 4, Adams teaches wherein the rotation of the distal portion of the handle is limited to a set degree of rotation (Par. 64).

In regard to claim 5, Adams teaches wherein the distal portion of the handle remains stationary relative to the proximal portion of the handle by frictional forces generated between a surface of the distal portion abutting a surface of the proximal portion (Par. 64).

In regard to claim 8, Adams teaches wherein the distal portion of the handle further includes a support along an inner surface of the distal portion of the handle, and the proximal portion of the shaft is fixed to the support (see annotated Fig. 3D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	October 21, 2022